Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 07, 2021

The Court of Appeals hereby passes the following order:

A21A0558. L. LIN WOOD et al. v. NICOLE WADE et al.

      In this breach of contract and fraud action between lawyers who formerly
worked together and their firms, the trial court granted the plaintiffs’ request for an
interlocutory injunction to enjoin the defendants from violating the non-
disparagement clause in the parties’ settlement agreement. The defendants argued
below, among other things, that the trial court’s interlocutory injunction violates their
constitutional rights and, specifically, amounts to a restraint against their First
Amendment right of free speech. The trial court rejected the defendants’ argument,
but acknowledged that “the Georgia Supreme Court has consistently ‘exhibited its
firm policy to protect the right of free speech.’” The trial court further noted that
“[t]here are a limited number of cases nationally which address the interplay between
contract rights and the First Amendment[,]” and it analyzed the issue using Colorado,
Ohio, Connecticut, and Vermont law.
      We conclude that the case should be transferred to the Georgia Supreme Court.
The Supreme Court “has exclusive jurisdiction over all cases involving construction
of the Constitution of the State of Georgia and of the United States and all cases in
which the constitutionality of a law, ordinance, or constitutional provision has been
called into question.” Atlanta Independent School System v. Lane, 266 Ga. 657, 657
(1) (469 SE2d 22) (1996); Ga. Const. of 1983, Art. VI, Sec. VI, Para. II. Because the
defendants’ argument calls into question the constitutionality of entering a
preliminary injunction that restrains the defendants’ First Amendment right of free
speech, and the trial court specifically rejected this constitutionality argument, it
appears that jurisdiction may lie in the Supreme Court, despite the fact that the case
may ultimately be resolved on other grounds. See Harrison v. Wigington, 269 Ga.
388, 388 (497 SE2d 568) (1998) (“If a constitutional question is raised and ruled on
below, [the Supreme] [C]ourt has exclusive appellate jurisdiction, and this is true,
although upon a consideration of the entire case, [the Supreme] [C]ourt determines
that a decision upon such constitutional questions is not necessary to a proper
solution of the case, and makes no decision thereon.”) (punctuation omitted).
      As the Supreme Court has the ultimate responsibility for determining appellate
jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476
SE2d 587) (1996), this case is hereby TRANSFERRED to the Supreme Court for
disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/07/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.